Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Claims have been renumbered as shown below:

Claims 1 - 3 are not renumbered
Claim 8 has been renumbered as claim 4
Claims 4 - 7 have been renumbered as claims 5 - 8 respectively
Claim 9 is not renumbered

Response to Amendment
Applicant’s amendment filed 1/7/2021 has been fully considered and as a result claims 1 - 9 are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 1/7/2021, page 1, 1st full paragraph) and as suggested by the Examiner in the interview (EXIN 12/17/20), the prior art of record, including Maghsoudnia and Osotio fail to teach or suggest: 
“analyzing an operational parameter of the bio-sensor module to identify if one specific physical signal meets a predefined condition, wherein an operational parameter of the bio-sensor module is varied during a service period of the wearable electronic device and analyzed to identify the specific physical signal,”
“replacing the specific physical signal when the specific physical signal meets the predefined condition”.

Claims 1 - 9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632